Case 19-06481   Doc 43   Filed 02/20/20 Entered 02/20/20 09:12:23   Desc Main
                           Document     Page 1 of 4
Case 19-06481   Doc 43   Filed 02/20/20 Entered 02/20/20 09:12:23   Desc Main
                           Document     Page 2 of 4
Case 19-06481   Doc 43   Filed 02/20/20 Entered 02/20/20 09:12:23   Desc Main
                           Document     Page 3 of 4
Case 19-06481   Doc 43   Filed 02/20/20 Entered 02/20/20 09:12:23   Desc Main
                           Document     Page 4 of 4
